SUPPLEMENTAL ACTION

Remark
The PTO-37 cover sheet of 11/30/2021 inadvertently listed the allowed claims only as 10 and 12, instead of 1-10 and 12. Hence a supplemental action is made, with a new cover sheet that lists the allowed claims as 1-10 and 12.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In the amendment of 11/16/2021, the applicant has incorporated claim 11, which was indicated as allowable in the 10/29/2021 Office Action, into independent claim 1. The amendment of 11/16/2021 therefore renders claim 1 allowable. Since all other claims depend either directly or indirectly from claim 1, all claims are thus made allowable.

Based on the examiner’s searching, the claimed method of writing an optical code including providing a film comprising a charge-transfer material, wherein the charge-transfer material comprises a plurality of domains and wherein each of the plurality of domains comprises a donor moiety and an acceptor moiety; thermally melting the film to provide a first pattern disposed within the film is only seen in the applicant’s own work and not elsewhere in the prior art. The claimed approach appears to be quite novel.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/DANIEL A HESS/Primary Examiner, Art Unit 2876